DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.
 
Priority
As previously set forth: The claims have a priority date of that of the filing of the application: 1/12/18.

Election/Restrictions
As previously set forth:  claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Declaration
As previously set forth regarding the Affidavit dated 4/27/20:  Applicant argues Lube 1 having a MW of 750 increased the torque of the mud.  Applicant argues MW above 5,000 are too viscous for use in the field because a MW of 6950 at 0C would be a solid.  Thus, the affidavit states that a MW of 1000-5000 must be used.
The Examiner disagrees.  There is no disclosure of the EO/PO/R/z values of the exemplified lubricants.  Thus, it is unclear if/how the non-inventive example compares, in these ways, to the inventive examples.  Applicant should disclose all the parameters associated with the compounds used in the Examples.  Though a MW of 750 may not impart Applicant’s desired properties (lubricity), such must be useful in drilling fluids since Cowan discloses that a MW from 500-15000 may be used (Column 7 lines 50-52).    It is unclear if the other values (EO/PO/R/z) of Lube 1 fall within that of the Cowan reference.  Cowan discloses that MW’s of 750 may be used, thus the (seemingly small) torque increase must either be within that capable of being used in a well fluid, or, there must be some other reason (such as RO/PO/R/z values outside that taught by Cowan) that Cowan can use a MW greater than 500 whereas Applicant cannot.  Since Cowan discloses that a MW of 500 is useable in drilling fluids, and, in light of the issues set forth above, arguments drawn to the lower MW being critical are not found persuasive.  
Arguments drawn to the 6950 MW being solid at 0C are not persuasive since Cowan is drawn to high temperature applications (see Column 2 lines 36-40 wherein T=250F, 450F or greater).  Further, Applicant’s own invention is not meant for use at 0C, e.g. see the instant specification that is drawn to high temperature use [0003-0004, 0008].  Thus, arguments of the importance of the instantly claimed range are not found persuasive. It is additionally noted that any persuasive showings of unexpected results would be required to be commensurate in scope with the claims. Applicant has not shown the endpoints of 1000-5000 to result in unexpected results.  
Applicant argues 7/7/21 that the exemplified lubricants R is C4-C6, m is 10-50 and n is 10-35.  Applicant argues regarding the temperature that if air temperature was at or below OC then a high MW compound would not be capable of being used.  
The Examiner disagrees.  Lube1 has a MW of 750, and the above values do not embrace a MW of 750 (e.g. 10 units of m is approx. MW of 440, 10 units of n is approx.. MW of 580, the sum of such is above a MW of 750 without including the R values).  The values thus do not aid in the Examiner making any further analysis or conclusions on the affidavit in regards to unexpected results/commensurate/criticality issues with Cowan and/or the instant claims.  Currently, Cowan embraces the MW, R and m/n values and though some polyalcohols of Cowan may not be useful at certain temperatures (such as use at 0C, as argued by Applicant), there are no temperature limitations in the claims nor persuasive unexpectedness/criticality shown.  As such the affidavit and data therein is still not persuasive to overcome the art.


Response to Arguments
Applicant argues the Cowan references are not from the same field of endeavor as the claimed invention (even if it addresses a different problem).  Applicant argues Applicant’s invention provides high performance lubricity in high density drilling fluids whereas the Cowan references are not concerned with fluid flow whilst being concerned 
The Examiner disagrees.  Both Cowan references are drawn to drilling fluids.  Thus, the wellbore is drilled with both of said fluids.  This is the same process as Applicant.  Though the Cowan references are both drawn to drilling fluids that can later be solidified in the well, such does not does not negate the fact that the references perform the same process (drilling) as Applicant desires.  Additionally, it is noted that the claims are not drawn to methods of drilling, rather, the claims are just drawn to compositions and methods of making the composition.  Since Cowan must pump his fluid in the well there would also be concern therein about friction properties and torque.  Thus, Applicant’s arguments drawn to the field of endeavor are not found persuasive.
Applicant argues the Cowan references are not reasonably pertinent to the problem faced by the inventor because it would not be logical for the Applicant to look to the Cowan patents since the fluids of Cowan are solidified in the well.
The Examiner disagrees.  The Cowan patents are drawn to drilling fluids, the same type of fluids as Applicant.  Thus that they are later solidified in the well is moot in regards to the pertinence thereof.  Arguments herein are thusly not persuasive.
Applicant argues the Examiner assumes the temperature extender of the claims is equivalent to the retarder in the Cowan references.  Applicant argues retarder and 
The Examiner disagrees.  Applicant’s specification does not disclose what the temperature extender is.  There are no species or descriptions thereof.  A retarder will slow the reaction rate of something, thus extending the temperature at which it can be used.  Without further species/definitions it seems that the retarder of the Cowan references can be used to meet the claimed temperature extender.  Though Cowan does not add the polyalkylene glycol of the claims to specifically reduce friction, such must implicitly occur since the compound of the reference is the same as instantly claimed.  That the reference later solidifies the composition does not obviate the position that polyalkylene glycol must act the same in the drilling fluid of Cowan (pre-solidification) as the polyalkylene glycol of Applicant’s claim since the compounds are the same.  As such Applicant’s arguments herein are not found persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 5439056) in view of Cowan ‘185 (US 5370185) as evidenced by Wagie (US 2013/0020083).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  

Cowan discloses drilling fluids that are solidified in the well by the addition of coal slag (abstract).  The drilling fluid is an aqueous based fluid which may, or may not, include oil (Column 3 lines 35-41) and may be a salt solution (Column 3 line 47).  Polyalcohols may be added to the drilling fluid to improve the bonding of the cement (Column 7 lines 23-25), said polyalcohols may be of the formula R[EOmPOn]zOH wherein R is 2-16 carbon atoms, z is presumed to be any positive integer so that the end MW is formed (embracing z=1), m and n are variable and the sum determines the MW, wherein the MW ranges from 500-15,000 (Column 7 lines 39-53).  The above polyalcohol may be added in amounts ranging from 1-50 vol%, which since the density of water is 1 would equate to approximately 1-50 wt% (Column 7 lines 53-55).
Cowan ‘056 includes elements as set forth above but does not disclose the final density of the aqueous drilling fluid.  Cowan ‘185 discloses aqueous drilling fluids that are solidified via the addition of a cement (title), a method similar to that of Cowan ‘056 but cement is used instead of coal slag.  Cowan ‘185 exemplifies the use of a density of between 9.2 and 16.77 ppg.  Since the density is disclosed as ppb in Column 4 of Cowan and ppg in the Examples of Cowan, Wagie [0057] is given as evidence that ppb is typically used to describe how much of something is added to a drilling fluid (e.g. 10-500 ppb of a weighting agent in this reference) to give an overall density of from 9-18 ppg.  It is noted that the density of water is 8.3 ppg which converts to 0.198 ppb.  It seems unrealistic that such a value (0.198 ppb) or something very close to it would not be included in the disclosed range in Column 4 of Cowan to be used for the water based drilling fluid.  It is the Examiner’s position that the ppb range of Column 4 of Cowan ‘185 is a mistake given the density of water, the Examples of Cowan and the disclosure of Waggie.  Regardless, the Examples of Cowan do meet the claimed range and the rejection is modified below to reflect such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Cowan ‘056 the use of a density of from 9.2-16.77 ppg, as taught by Cowan ‘185, since such is known in the art to be suitable for the intended use thereof.  E.G. Cowan ‘056 must have a density associated with the drilling fluids therein and Cowan ‘185 discloses a range that would be expected to be suitable for use therein.  
The above described formula of the polyalcohol embraces and renders obvious the polyalkylene glycol requirements of claims 1, 3.  Elements above further meet the composition requirements of claim 1 wherein the claim is prima facie obvious in light of the overlapping nature of the wt% ranges.  See In re Wertheim.   As such the lubricity requirements of claim 1 are deemed to be embraced by the reference.  If there is any difference between the above composition and the composition of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Elements above thusly meet all the requirements of claims 1, 3.  
Cowan ‘056 includes elements as set forth above.  Cowan ‘056 prefers the use of no salt in the composition, however salt may be used therein (Column 3 lines 47-50).  Cowan does not disclose the amount of salt that may be used.
Cowan ‘185 discloses aqueous drilling fluids that are solidified via the addition of a cement (title), a method similar to that of Cowan ‘056 but cement is used instead of coal slag.  Cowan ‘185 discloses that salts such as NaCl and KCl may be used (Column 3 lines 34-35) and they may be added in amounts ranging 0.1-26 wt% (Column 7 lines 20-21).  The claimed 150,000 mg/L converts to 15 wt%, thus Cowan ‘185 embraces the requirements of claim 4.  Cowan ‘185 thusly teaches such to be suitable amount of salt for the intended use of Cowan ‘056, when one desires salts therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Cowan ‘056 the use of 0.1-26 wt% salt, as taught by Cowan ‘185, since such is taught to be a suitably known amount of salt for use in aqueous drilling fluids that are solidified in the well, meeting the requirements of claim 4.
Since the composition requirements are met the properties of claims 6 and 7 are deemed to be embraced by the reference.  Elements above also meet the requirements of claims 9-14.

Claims 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan ‘056 in view of Cowan ‘185 in further view of Cowan ‘840 (US 5379840).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.

Cowan ‘056 and Cowan ‘185 include elements as set forth above.  They do not explicitly disclose the use of a temperature extender (the species of which is noted to not be disclosed in the instant specification, so it is unclear what type of additive this is, e.g. salt/polymer/clay/ect).  
Cowan ‘840 discloses cement slurries formed by mixing an aqueous drilling fluid and a cement (abstract).  Cowan ‘840 discloses that variations in the retarder and/or activator allows for the cement to set at temperatures ranging from 30F to 750F (Column 4 lines 9-11).  Retarders are disclosed in Cowan ‘056 to generally not be required, however they may be used and those same retarders disclosed therein (Column 6 lines 18-53) are the same as those retarders of Cowan ‘840 (Column 6 lines 39-Column 7 line 4).  The retarders are disclosed to be added in amounts ranging from 0.1-30 vol%, which converts to 0.35-105ppb (e.g. 0.1 g/100ml*1lb/454g*158987ml/barrel=0.35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Cowan ‘056 and Cowan ‘185 the use of 0.35-105ppb retarder, as taught by Cowan ‘840, since this amount is known to be suitable for the intended use thereof.  E.G. when one desires the use of retarder in Cowan ‘056, Cowan ‘840 discloses known amounts of such useful for drilling fluids.
Cowan ‘056 includes elements as set forth above.  Cowan ‘056 discloses the use of weighing agents such as barite (Column 4 lines 16-17) but does not disclose the amount thereof, or the use of calcium carbonate.
Cowan ‘185 includes elements as set forth above.  Cowan ‘185 discloses the use of weighting agents such as barite and calcium carbonate (Column 3 lines 30-32).  Weighting agents are agents used to increase the weight (e.g. density) of the fluid.  Cowan ‘185 discloses the use of a density of from 8.5-20 ppb.  The amount of barite and calcium carbonate thusly being a result effective variable.  Either can be used in any amount such that the end density of the fluid is from 8.5-20ppb, thus rendering obvious the amounts of barite and calcium carbonate of claims 8, 15.  
Such, in combination with the carbohydrate polymers used in amounts of 0.5-10 ppb (Column 4 lines 24-27 Cowan ‘056), meet all the requirements of claims 8, 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1768